DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-23, drawn to a pre-processing circuit comprising a sign conversion circuit and a zero filtering circuit, and an accumulating circuit.    Invention I is classified in G06F7/4925.
II. Claim 24, drawn to a conversion circuit, a filtering circuit, and an adder circuit.  Invention II is classified in G06F7/50.

The inventions are independent and distinct from each other because the inventions are related inventions.  Inventions I and II are directed to related processing elements configured to add or accumulate feature and weight inputs wherein the feature and weight inputs are filtered prior to the addition or accumulation. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed each have materially different design, mode of operation, function or effect and the inventions each are mutually exclusive, and nothing of record shows the inventions to be obvious variants.  

Invention II comprises a conversion circuit for receiving input features and weights associated with image data, detecting whether each of the input features and weights has a first value and selectively converting corresponding values of the input feature and weights.  Invention II further comprises a filtering circuit for determining whether each of the converted features and weights has a second value, and filtering corresponding values to output filtered features and weights.  Invention II further comprises an adder for receiving and adding the filtered features including current filtered feature and a previous feature.  Invention I does not limit the processing element to be configured to receive image features and weights associated with image data and to detect a first value associated with the image features and weights.
As to point (2) as discussed with respect to point (1), the inventions are mutually exclusive thus do not overlap in scope.
As to point (3) nothing of record shows the inventions to be obvious variants.  


Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Different text strings would be used to search group I and group II as follows:

Group II: " ((G06F7/50.cpc. AND G06N3/063.cpc.) AND ((imag$3 near7 (weight OR coefficient OR kernel) near7 feature) and detect$3 and convert$3 and (add$3 OR addition) AND value AND ternary)” 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

A telephone call was made to Attorney for Applicant Leonard Taylor on 02/08/21 to request an oral election to the above restriction requirement, but did not result in an election being made.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 7:30 am - 5:00 pm, CST, every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EMILY E LAROCQUE/Examiner, Art Unit 2182